HENRIOD, Justice.
I concur outright with the main opinion in the case of the plaintiff Marshall, but as-to the plaintiff Tayler, I concur in the result, not on the grounds stated in the main opinion, but on the grounds that there is no authority for the proposition that a wife may sue her husband in tort in this state. In Taylor v. Patten, cited in the main opinion, two Justices concluded there was such a cause of action that a wife might pursue, two Justices concluded there was not such a cause of action, and one Justice concluded that there was such a cause of action, provided the assault and battery was committed after the interlocutory decree had terminated certain domestic privileges. I think the case of Peters v. Peters, 42 Iowa 182, should be controlling here as to the plaintiff Tayler, since that case interpreted an Iowa statute identical to our own and from which we took our *35own statute. In accordance with established principles of statutory construction, we would take it as it was construed by the highest court of the state from whence it came, except in rare and unusual cases.
I assume that the language of the main opinion that “having concluded that plaintiffs were contributorily negligent and that they assumed the risk of injury, we deem it unnecessary to discuss the question of a wife’s right to sue under the facts here present, nor to comment on the uncertainty of that question as demonstrated by the several opinions in the case of Taylor v. Patten,” in no way is intended to reaffirm or actually extend the decision in that case, but only to ignore it. I make this assumption since, technically speaking, if this case is decided on the ground that Mrs. Tayler was contributorily negligent, there is a possible suggestion that if she had not been contributorily negligent she otherwise would have had a cause of action against her husband, and that if she had such a cause of action against him, it would lie, even though the circumstances giving rise thereto did not arise during the interlocutory period, but arose as here, even before any divorce was granted. If the main opinion intended by such language to arrive at any such conclusion, I would dissent.